Case 2:18-cv-02552-DDC-KGG Document 9-1 Filed 10/17/18 Page 1 of 1

UNlTED STATES D|STR|CT COURT
DlSTR|CT GF KANSAS

Pro Hac Vice E|ectronic Filing
Registration Form

 

 

 

 

 

 

Name: Omar Francisco Gonzalez-Paqan

Office: Lambda Leqal Defense and Education Fund, lnc.

Address: 120 Wall Street, 19th Floor

Address:

City; New Yorl< State: NY Zip: 10005

Office Phone: (212) 809-8585 Ext.: 211 Fax: ‘ (212) 809-0055

 

 

State Bar # 678517 (l\/lassachusettsl; 5294616 (New York)
Last 4 Digits of Social Security Number: 3129

Attorney’s lnternet E-mail Address: oqonzalez-paqan@lambdaleqal.oro

Additional email addresses that should receive Notices of Electronic Filing: omar.dp@qmai|.com; ekellev@lambdaleqal.orq

 

EBQ_HA§J|QE_AMN_ELS_; Each attorney applying for pro hac vice admission must complete and sign an Electronic Fi|ing
Registration Form and H|e it as an attachment to the motion for pro hac vice admission You will receive system-generated notices of
electronic filings and documents may be retrieved electronically through PACER. The District of Kansas does not permit attorneys
admitted pro hac vice to file documents electronical|y. Loca| counsel is responsible for all filings.

By registering, l consent to electronic service of all documents l certify that l am a member in good standing of the bar of all courts where l an
admitted l am applying for or have been granted admission pro hac vice and l have read and am familiar with the rules of practice and the
administrative procedures guide governing electronic filing, both which may be found at www.st.uscourts.gov. | agree to abide by the rules a
regulations in the most recent general order currently in effect and any changes or additions that may be made in the future to the general ord€
the administrative procedures guide or this court’s local rules.

Attach completed form to motion for leave to appear pro hac vice

/`\ 1 / /

50//5/ g;@/F

j 'Date ' / Appli a t’s Sigiiature

Note: Y usi sign this form with your original "wet" signature The "sl typed name" formal is not allowed here.

 

 

27865.1

